internal_revenue_service number release date index number --------------------------------------------- ----------------------------------------------- -------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-137304-11 date march legend x ------------------------------------------------ ------------------------------ company ------------------------------------ state1 -------------- trust --------------------------- state2 ------------- dear -------------- this responds to a letter dated date together with subsequent correspondence submitted on behalf of x by x's authorized representative requesting plr-137304-11 an entity classification ruling under sec_7704 of the internal_revenue_code facts the information submitted states that x is a domestic life_insurance_company x currently invests through separate_accounts separate_accounts and subaccounts thereof individually investing in one or more series or funds of company company is a state1 corporation organized under the laws of state1 company is an open-end management investment_company registered under the investment_company act of the act company issues a separate series of stock representing ownership_interest in each of the funds each fund is treated as a separate corporation for federal_income_tax purposes by operation of sec_851 and each fund has elected to be taxed as a separate regulated_investment_company within the meaning of sec_851 the funds serve as funding vehicles for variable life_insurance policies and variable_annuity contracts collectively variable_contracts issued by x x is a shareholder of each of the funds company proposes to reorganize its business operations into trust a state2 statutory trust that will be the successor-in-interest to company and will adopt company’s registration_statement as a management investment_company under the act the reorganization trust will establish several series new funds pursuant to state2 law and will issue separate shares of beneficial_interest shares representing ownership interests in each of the new funds for each fund of company trust will create a corresponding new fund for the purpose of acquiring and carrying on the activities of a corresponding fund trust's declaration of trust provides that shares in the new funds may be held only be segregated_asset accounts of life_insurance_companies to support variable_contracts or other shareholders permitted under sec_1_817-5 to have a beneficial_interest in a new fund without causing the loss of look-through treatment under that regulation each fund will undergo the following steps to effectuate the reorganization each fund will transfer its assets to a new fund in exchange for shares in the new fund and the new fund's assumption of the fund's liabilities the fund will distribute in complete_liquidation the fund's shares in the new fund to its shareholders x as a current shareholder of the funds will therefore become an owner of shares in each new fund corresponding to a fund after the reorganization each subaccount of the separate_accounts will invest solely in one or more new funds the holder of a variable_contract may specify in which subaccounts of the separate_accounts the premiums are to be invested the benefits that x pays to the contract holder will reflect in part the investment return associated with and the market_value of the relevant underlying investment options supporting the variable_contract ie shares in the new funds however the benefits under the variable_contracts can vary significantly from the value of the shares in the plr-137304-11 new funds especially where a contract holder dies before his or her life expectancy typically a variable_contract cannot be redeemed within a specified period without a penalty nor sold at face value furthermore the interests in a new fund will be owned only by x other life_insurance_companies or other permissible owners of shares specified in sec_1_817-5 collectively eligible shareholders the contract holder will only have claims against the insurance_company issuing the variable_contract and not against the income gains losses or distributions of the new funds x requests a ruling that after the reorganization each new fund that is otherwise classified as a partnership for federal tax purposes will not be treated as a publicly_traded_partnership x makes the following representations regarding company’s current business operations and the future business operations of trust after the reorganization company is registered with the securities_and_exchange_commission under the act as an open-end management investment_company each fund also operates as a separate open-end management investment_company and is taxable as a separate corporation for federal_income_tax purposes by reason of sec_851 each fund has elected to be treated and has qualified as a regulated_investment_company within the meaning of sec_851 for each taxable_year of its existence and intends to qualify as a regulated_investment_company for its final short taxable_period ending on the date of the reorganization pursuant to the reorganization trust as successor-in-interest to company will adopt the company’s registration_statement as an open-end management investment_company under the act each new fund will be a separate series of trust created in conformance with state2 law and its declaration of trust the certificate of trust filed on behalf of trust includes the notice of limitation of liabilities of series as provided by state2 law neither trust nor any new fund has ever held itself out as or made an election to be classified as a corporation each new fund will consist of a separate pool of assets liabilities and stream of earnings the owners of shares of a new fund may with respect to said shares share in the income only of that new fund and correspondingly will be limited to the assets of that new fund upon the redemption of shares in or the liquidation or termination of such new fund the payment of the expenses charges and liabilities of a new fund will be limited to that new fund’s assets the creditors of a new fund are limited to the assets of that new fund for recovery_of expenses charges and liabilities plr-137304-11 each new fund will have its own investment objectives policies and restrictions which shall be the same as the objectives policies and restrictions of the corresponding predecessor fund votes of the owners of shares of the new funds may be conducted by each new fund separately with respect to matters that affect only that particular new fund except to the extent the act requires all shares to be voted as a single class of shares other than in the case of persons permitted under sec_1_817-5 to have a beneficial_interest in a new fund all shares in each new fund will be held by subaccounts of separate_accounts of one or more life_insurance_companies public access to each new fund will be available exclusively through the purchase of a life_insurance_policy or annuity_contract that qualifies as a variable_contract under sec_817 each new fund will operate as a separate business_entity for federal tax purposes and as a business_entity with more than one member will file its own federal tax_return for federal_income_tax purposes all interests in each new fund will be owned by x other life_insurance_companies and other permissible owners under sec_1_817-5 and not by the variable_contract holder following the reorganization the shares of each new fund will at all times be held by fewer than life_insurance_companies the shares of each new fund are not and will not be traded on an established_securities_market and accordingly no owner of shares will have the opportunity to engage in transactions involving the shares on an established_securities_market the shares of each new fund are not and will not be regularly quoted by any person such as a broker or dealer making a market in the shares and accordingly no owner of shares will have the opportunity to participate in any market in the shares no person regularly makes available and no person will make available to the public including customers or subscribers bid or offer quotes with respect to the shares in any new fund and no person will stand ready to effect buy or sell transactions at quoted prices for itself or on behalf of others accordingly no owner of shares will have the opportunity to engage in transactions involving shares based upon bid offer quotes no owner of shares has or will have a readily available regular and ongoing opportunity to sell or exchange shares through a public means of obtaining or providing information of offers to buy sell or exchanges shares plr-137304-11 there is no plan or intention for the redemption of shares by a new fund to be combined with the issuance of shares in the new fund to a new issuee of shares other than the right of an owner of a variable_contract to allocate premiums or contract value among one or more subaccounts of separate_accounts no owner of a variable_contract i possesses or will possess control_over the investment options of any subaccount or of any new fund ii has or will have any authority to make investment decisions concerning the assets of any subaccount or of any new fund or iii is permitted or will be permitted to select or recommend particular investments or investment strategies with respect to any subaccount or any new fund following the reorganization trust may in the future establish and designate one or more additional series any such additional trust series will engage in the same type of investment activities as are engaged in by and will satisfy the same representations as are made with respect to the new funds shares of the new funds are not and will not be transferable without first obtaining the consent of the trustees of trust the trustees may withhold consent if the trustees determine that the transfer may i result in a person who is not an eligible shareholder becoming a shareholder ii otherwise cause a new fund to cease to be an eligible_entity to which the look-through rules of sec_1_817-5 apply iii cause a new fund to be treated as a publicly-traded partnership as defined in sec_7704 or iv result in a violation of the act the securities act of or other applicable law notwithstanding the foregoing a shareholder will be permitted to transfer shares of which it is the record_owner without first obtaining the consent of the trustees if the transfer is made i to a successor that is an eligible shareholder and ii in connection with a merger consolidation sale of substantially_all assets or similar transaction to which the shareholder is party law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in such partnership are traded on an established_securities_market and interests in such partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 of the procedure and administration regulations provides that for purposes of sec_7704 and sec_1_7704-1 an interest in a partnership includes a any interest in the capital or profits of the partnership including the right to partnership_distributions and b any financial_instrument or contract the plr-137304-11 value of which is determined in whole or in part by reference to the partnership including the amount of partnership_distributions the value of partnership assets or the results of partnership operations sec_1_7704-1 provides that for purposes of sec_7704 and sec_1_7704-1 a transfer of an interest in a partnership means a transfer in any form including a redemption by the partnership or the entering into of a financial_instrument or contract described in sec_1_7704-1 sec_1_7704-1 provides that for purposes of sec_7704 and sec_1_7704-1 interests in a partnership that are not traded on an established_securities_market within the meaning of sec_7704 and sec_1_7704-1 are readily_tradable on a secondary market or the substantial equivalent thereof if taking into account all of the facts and circumstances the partners are readily able to buy sell or exchange their partnership interests in a manner that is comparable economically to trading on an established_securities_market sec_1_7704-1 provides that for purposes of sec_1_7704-1 interests in a partnership are readily_tradable on a secondary market or the substantial equivalent thereof if-- i interests in the partnership are regularly quoted by any person such as a broker or dealer making a market in the interests ii any person regularly makes available to the public including customers or subscribers bid or offer quotes with respect to interests in the partnership and stands ready to effect buy or sell transactions at the quoted prices for itself or on behalf of others iii the holder of an interest in the partnership has a readily available regular and ongoing opportunity to sell or exchange the interest through a public means of obtaining or providing information of offers to buy sell or exchange interests in the partnership or iv prospective buyers and sellers otherwise have the opportunity to buy sell or exchange interests in the partnership in a time frame and with the regularity and continuity that is comparable to that described in the other provisions of sec_1_7704-1 sec_1_7704-1 provides that for purposes of sec_7704 and sec_1 interests in a partnership are not traded on an established_securities_market within the meaning of sec_1_7704-1 and are not readily_tradable on a secondary market or the substantial equivalent thereof within the meaning of sec_1_7704-1 even if interests in the partnership are traded or readily_tradable in a manner described in sec_1 b or c unless-- the partnership participates in the establishment of the market or the inclusion of its interests thereon or the partnership recognizes any transfers made on the market by-- i redeeming the transferor partner in the case of a redemption or repurchase by the partnership or ii admitting the transferee as a partner or otherwise recognizing any rights of the transferee such as a right of the transferee to receive partnership_distributions directly or indirectly or to acquire an interest in the capital or profits of the partnership plr-137304-11 sec_1_7704-1 provides that for purposes of sec_7704 and this section except as otherwise provided in sec_1_7704-1 interests in a partnership are not readily_tradable on a secondary market or the substantial equivalent thereof if i all interests in the partnership were issued in a transaction or transactions that was not required to be registered under the securities act of and ii the partnership does not have more than partners at any time during the taxable_year of the partnership revproc_2011_3 sec_3 2011_1_cb_111 provides the service will not issue a ruling on whether interests in a partnership that are not traded on an established_securities_market within the meaning of sec_7704 and sec_1_7704-1 are readily_tradable on a secondary market or the substantial equivalent thereof under sec_1 c rulings specifically pertaining to new funds supporting variable_contract arrangements of life_insurance_companies do not fall within the intended scope of the no rule area conclusion the shares in each new fund are interests in the capital or profits of the new funds therefore if the new funds are partnerships for federal tax purposes the shares would be partnership interests for purposes of sec_7704 see sec_1 a i a the sale of shares to other insurance_companies or to the separate_accounts of other insurance_companies does not fall within the definition of trading on an established_securities_market as defined in sec_7704 and sec_1_7704-1 additionally shares may only be sold to the separate_accounts of x the separate_accounts of other life_insurance_companies and other persons specified in sec_1 f and i are not regularly quoted by any person such as a broker or dealer making a market in the interests ii no person regularly makes available to the public including customers or subscribers bid or offer quotes with respect to the shares and stands ready to effect buy or sell transactions at the quoted prices for itself or on behalf of others iii the owners of shares do not have a readily available regular and ongoing opportunity to sell or exchange the interests through a public means of obtaining or providing information of offers to buy sell or exchange interests in the partnership and iv prospective buyers and sellers do not otherwise have the opportunity to buy sell or exchange shares in a time frame and with the regularity and continuity that is comparable to that described in the other provisions of sec_1 c based solely on the information submitted and the representations made we conclude that following the reorganization each new fund that is classified as a partnership will not be treated as a publicly_traded_partnership except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed or implied whether the new plr-137304-11 funds are partnerships for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely joy spies joy spies acting senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
